        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 1 of 31



GALLUS LAW
Chris J. Gallus
1423 Otter Road
Helena, MT 5962-7641
Phone: 406.459.8676
Fax: 406.443.0262
Chrisjgalluslaw@gmail.com

IMPG ADVOCATES, INC.
Paul A. Rossi
316 Hill Street
Mountville, PA 17554
717.961.8978
Paul-Rossi@comcast.net

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

NATHAN PIERCE; MONTANA                     :
COALITION FOR RIGHTS; MONTANANS            :
FOR CITIZEN VOTING; LIBERTY                :
INITIATIVE FUND; and SHERRI FERRELL        :
                                           :     CIVIL ACTION
Plaintiffs,                                :
                                           :     6:18-cv-00063-CCL
      v.                                   :     Judge Charles C. Lovell
                                           :
COREY STAPLETON, in his official capacity :      PLAINTIFFS’
as the Secretary of State for the State of :     MEMORANDUM
Montana; AND, TIM FOX, in his official     :     IN SUPPORT OF
as the Attorney General of Montana,        :     OF PLAINTIFFS’
                                           :     MOTION FOR
                                           :     SUMMARY JUDGMENT
                                           :
Defendants.                                :         Filed Electronically



                                      1
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 2 of 31



                         TABLE OF CONTENTS

Table of Contents………………………………………………………………..….2

Table of Authorities………………………………………………………...………4

I.    Introduction & Summary of the Argument…………………..……...………7

II.   Argument……………………………..…………………………………….10

      A.   Legal Standard…………………………………………………....…10

      B.   First Amendment Standard of Review……………………………....10

      C.   Montana’s Prohibition on Non-Montana Residents Circulating
           Initiative Petitions Violates Rights Guaranteed to Plaintiffs’
           Under the First and Fourteenth Amendments to the United States
           Constitution (Counts I & II)…………………………………………11

           1.    Strict Scrutiny Analysis Applies to Review of Montana’s
                 Residency Requirement to Circulate Initiative and
                 Referendum Petitions………………………………………....11

           2.    Evidence Supports Strict Scrutiny Analysis………………….15

           3.    Montana’s Residency Requirement for Initiative and
                 Referendum Petition Circulators is Not Narrowly
                 Tailored to Advance a Compelling Governmental
                 Interest…………………………………………………….….18

      D.   Montana’s Prohibition on Compensating Circulators of
           Initiative Petitions Based on the Number of Signatures Collected
           Violates Rights Guaranteed to Plaintiffs’ Under the First and
           Fourteenth Amendments to the United States Constitution
           (Counts III & IV)………………………………………………...….21

           1.    Strict Scrutiny Analysis Applies to Review of Montana’s
                 Pay Per Signature Ban for Initiative and Referendum
                 Petitions………………………………………………………21


                                     2
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 3 of 31



           2.    Evidence Supports Strict Scrutiny Analysis……………….....24

           3.    Montana’s Pay Per Signature Ban for Initiative and
                 Referendum Petition Circulators is Not Narrowly
                 Tailored to Advance a Compelling Governmental
                 Interest……………………………………………………..…28

III.   Conclusion………………………………………………………………….29

Certificate of Service……………………………………………………………...30

Certificate of Compliance Pursuant to L.R. 7.1(d)(2)(E)…………………………31

Certification of Non-Concurrence…………………………………………...……31




                                     3
        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 4 of 31



                        TABLE OF AUTHORITIES

Cases

Buckley v. Am. Const. Law. Found.,
      525 U.S. 182 (1999)………………………………………………...…passim

Burdick v. Takushi,
      504 U.S. 428 (1992)………………………………………………………..18

Campbell v. Buckley,
    203 F.3d 738 (10th Cir. 2000)………………………………………………21

Celotex Corp. v. Catrett,
      477 U.S. 317 (1986)……………………………………………………..…10

Citizens for Tax Reform v. Deters,
      518 F.3d 375 (6th Cir 2008)……………………………………..….……7, 27

Citizens in Charge v. Gale,
      810 F.Supp.2d 916 (D.Neb. 2011)……………………………..……....13, 20

Daien v. Ysursa,
     711 F.Supp.2d 1215 (D. Idaho 2010)…………………………………...….13

FEC v. Wisc. Right to Life,
     551 U.S. 449 (2007)…………………………………………..……..…10, 18

Green Party of Pensylvania v. Aichele,
     89 F.Supp.3d 723 (E.D. Pa. 2015)…………………………..…………14, 20

Independence Inst. v. Buescher,
      718 F.Supp.2d 1257 (D. Colo. 2010)…………………………………..…..21

Independence Inst. v. Gessler,
      936 F.Supp. 2d (D. Colo. 2013)…………………….………………….26, 27

Krislov v. Rednour,
      226 F.3d 851 (7th Cir. 2000)………………………………………………..13


                                      4
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 5 of 31



Libertarian Party of Connecticut v. Merrill,
      2016 WL 10405920 (D. Conn., Jan. 26, 2016)…………………………….14

Libertarian Party of Virginia v. Judd,
      718 F.3d 308 (4th Cir. 2013)………………………………..………13, 19, 20

LIMIT v. Maleng,
     874 F.Supp. 1138 (W.D. Wash. 1994)……………………..…………..23, 27

Meyer v. Grant,
     486 U.S. 414 (1988)………………………………………..………….passim

National Association for Gun Rights, Inc. v. Mangan,
      No. 18-35010 (9th Cir. Aug. 12, 2019)………………………………..……15

Nader v. Blackwell,
     545 F.3d 459 (6th Cir. 2008)………………………………….…………….13

Nader v. Brewer,
     531 F.3d 1028 (9th Cir. 2008)……………………….………..…….14, 14, 19

On Our Terms ’97 PAC v. Secretary of State of Maine,
     101 F.Supp.2d 19 (D. Maine 1999)………………………………………...27

Prete v. Bradbury,
      438 F.3d 949 (9th Cir. 2006)…………………………………………….….24

Quincy Cable TV, Inc. v. FCC,
     768 F.2d 1434 (1985)……………………………………………………....19

Term Limits Leadership Council v.. Clark,
     984 F.Supp. 470 (S.D. Miss. 1997)………………………………………...27

Timmons v. Twin Cities Area New Party,
     520 U.S. 351 (1997)………………………………………………...…...…10

Turner Broad. Sys., Inc. v. FCC,
     512 U.S. 622 (1994)…………………………………………………….….19

Wilmoth v Merrill,
                                     5
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 6 of 31



     2016 WL 829866 (D. Conn. March 1, 2016)……………………………....14

Yes on Term Limits v. Savage,
      550 F.3d 1023 (10th Cir. 2008)…………………………………………20, 27

Statutes and Rules

Fed.R.Civ.P 56(c),………………………………………………………………...10

Mont. Code Ann. §13-27-102(2)(a)………………………………………………11

Mont. Code Ann. §13-27-102(2)(b)…………………………………………...….21




                                     6
        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 7 of 31



I.    INTRODUCTION & SUMMARY OF THE ARGUMENT

      In affirming the district court’s holding that Ohio’s pay per signature

compensation ban was unconstitutional, Sixth Circuit Judge McKeague

appropriately opened the court’s opinion with a lyrical reminder of the apex

position enjoyed by the First Amendment in the pantheon of rights and

responsibilities enjoyed by citizens of this county:

      As with the law in general, the First Amendment is a jealous mistress.
      It enables the people to exchange ideas (popular and unpopular alike),
      to assemble with the hope of changing minds, and to alter or preserve
      how we govern ourselves. But in return, it demands that sometimes
      seemingly reasonable measures enacted by our governments give
      way.

Citizens for Tax Reform v. Deters, 518 F.3d 375, 377 (6th Cir. 2008).

      In evaluating in-state residency requirements and pay per signature

compensation bans for initiative and referendum petition circulators, courts have

nearly unanimously and unflinchingly set aside state laws which may locally

appeal to the chauvinistic attitudes of some state populations in residency

requirements and legislative animus directed at initiative and referendum

proponents who directly challenge their own primacy over the power to impose

law and therefore seek to throw up any and all impediments to economically

punish petition circulators so that they are forced to seek greener pastures in states

with more level-headed lawmakers. The First Amendment and the principles for

which it stand is simply more important than the sensibilities of state chauvinism
                                           7
        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 8 of 31



and legislative power brokers who uniquely target initiative and referendum

petition circulators with economic punishment, while at the same time reserving

unto themselves the right to employ the same petition circulators for their own

potential petition drives free from the restrictions placed on initiative and

referendum petitions.

      Plaintiffs invite this court to join the overwhelming majority of courts that

have struck down these offensive enactments against free speech and association.

In support, Plaintiffs have developed an undisputed factual record nearly identical

to the evidentiary records relied upon by federal district and circuit courts of appeal

to hold in-state residency requirements and pay per signature bans unconstitutional.

The evidence in this action clearly demonstrate that the residency requirement

(directly) and the pay per signature compensation ban (indirectly, through

economic penalty) reduces the pool of available trained circulators thereby both

reducing the likelihood that proponents will be able to gather the number of

signatures required for ballot access and the size of the audience proponents can

reach, all while increasing the costs of initiative and referendum petition drives

through the exclusion of trained petition circulators who are best able to most

efficiently convey proponents message to the voters.

      The record established by Plaintiffs is especially potent in Montana where

there is low unemployment, relatively high wages and a tiny petition industry that


                                           8
        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 9 of 31



leverages its monopoly to charge initiative proponents rates 20 to 25% higher than

what out-of-state petition firms are willing to charge, and where one of those firms,

M+R, admits to limiting their services to initiative proponents who purchase their

more expensive package of services through the entire election campaign and limit

even those services to initiative proponents advancing a “progressive” political

agenda – conservatives need not apply. See, Pl. Exhibit L at pp. 2-3.

      The evidence shows that strict scrutiny applies to the review of both the

residency requirement and the pay per signature compensation ban for initiative

and referendum petition circulators. In contrast, Defendants offer no evidence that

the challenged provisions are necessary and narrowly drawn to prevent petition

fraud. The mere fact that an instance of petition fraud occurred in Montana 13

years ago is insufficient to constitutionally justify blanket restrictions on speech

where no evidence has been adduced by Defendants to show that those restriction

remedy the purported evil and are narrowly drawn.

      Accordingly, Plaintiffs’ motion for summary judgment as to Counts I, II, III,

& IV of Plaintiffs’ Amended Complaint in the above captioned action should be

granted.




                                           9
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 10 of 31



II.   ARGUMENT

      A.     Legal Standard

      Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)(quoting Fed. R. Civ. P. 56(c)).

      B.     First Amendment Standard of Review

      State regulation of petition circulation is reviewed under the following

framework:

      When deciding whether a state election law violates First and
      Fourteenth Amendment associational rights, we weigh the character
      and magnitude of the burden the State’s rule imposes on those rights
      against the interests the State contends justify that burden, and
      consider the extent to which the State’s concerns make the burden
      necessary. Regulations imposing severe burdens on Plaintiffs’ rights
      must be narrowly tailored and advance a compelling state interest.
      Lesser burdens, however, trigger less exacting review, and a State’s
      important regulatory interests will usually be enough to justify
      reasonable, nondiscriminatory restrictions. No bright line separates
      permissible election-related regulation from unconstitutional
      infringements on First Amendment freedoms.

Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358-59 (1997)(internal

quotation marks and citations omitted). Where strict scrutiny applies, Defendants’

burden is “formidable.” FEC v. Wisc. Right to Life, 551 U.S. 449, 127 S.Ct. 2652,

2664 (2007).
                                          10
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 11 of 31



      The United States Supreme Court has applied strict scrutiny analysis to both

state residency requirements and payment bans in the circulation of ballot initiative

petitions, where, as here, a law imposes substantial or severe burdens on petition

circulation. See, Buckley v. Am. Const. Law Found., 525 U.S. 182, 192 n.12

(1999)(identifying “now settled approach” that state regulations imposing severe

burdens on speech are subject to strict scrutiny); Meyer v. Grant, 486 U.S. 414,

420, 425 (1988)(while using the phrase “exacting scrutiny,” the Court’s application

of strict scrutiny is evident in the statement that Colorado’s burden to justify the

pay ban was “well-nigh insurmountable”).

      C.     Montana’s Prohibition on Non-Montana Residents Circulating
             Initiative Petitions Violates Rights Guaranteed to Plaintiffs’
             Under the First and Fourteenth Amendments to the United States
             Constitution (Counts I & II)

             1.     Strict Scrutiny Analysis Applies to Review of Montana’s
                    Residency Requirement to Circulate Initiative and Referendum
                    Petitions.

      Mont. Code Ann. §13-27-102(2)(a) requires that initiative and referendum

petitions may only be circulated by Montana residents. Mont. Code Ann. §13-27-

102(2)(a).

      There now exists wide consensus among federal district and circuit courts of

appeal that in-state residency requirements for the circulation of initiative,

referendum and candidate petitions are unconstitutional. Restrictions which

decrease the number of available message carriers imposes a severe restriction on
                                          11
         Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 12 of 31



“core” First Amendment speech and such restrictions are subject to strict scrutiny

analysis and can only survive if the state demonstrates that the residency

requirement is narrowly tailored to advance a compelling governmental interest.

Every court to have considered this issue – including the Ninth Circuit – has held

that the state’s only legitimate interest in making sure that circulators are available

for any investigation and/or prosecution of allegations of petition fraud are more

narrowly advanced by requiring the out-of-state circulator to consent to the state’s

jurisdiction as a condition precedent to being allowed to circulate petitions in their

state.

         In evaluating ballot access cases, courts must “be vigilant . . . to guard

against undue hindrances to political conversations and the exchange of ideas.”

Buckley v. American Constitutional Law Foundation, 525 U.S. 182, 192 (1999).

The Supreme Court has twice considered statutes that restrict who may circulate

election petitions in support of ballot access, and has twice invalidated the

restriction. In Meyer v. Grant, 486 U.S. 414 (1988), the Court struck down

Colorado’s prohibition on paid petition circulators. Holding that the restriction

was “a limitation on political expression subject to exacting scrutiny” the Court

reasoned that the state had failed to justify the burden on advocates’ free speech

rights. Meyer, 486 U.S. at 420. In Buckley, the Court invalidated a requirement

that petition circulators be registered voters of the state, holding that the


                                             12
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 13 of 31



“requirement cuts down the number of message carriers in the ballot-access arena

without impelling cause.” Buckley, 525 U.S. at 197.

      Although Buckley expressly reserved the question of whether residency

requirements like the one at issue in this action would be unconstitutional, Buckley,

525 U.S. at 197, every federal court to address in-state circulator restriction, where

the circulators are willing to place themselves under the jurisdiction of the state in

which they want to circulate election petitions has expressly relied on Buckley and

Meyer to hold such requirements unconstitutional in the context of both ballot

initiative and candidacy petitions. See Citizens in Charge v. Gale, 810 F.Supp.2d

916 (D. Neb. 2011) (invalidating state residency requirement for circulators of

candidacy and ballot initiative petitions); Nader v. Blackwell, 545 F.3d 459 (6th

Cir. 2008) (invalidating state residency requirement for circulators of presidential

candidacy petitions); Nader v. Brewer, 531 F.3d 1028 (9th Cir. 2008) (same);

Daien v. Ysursa, 711 F.Supp.2d 1215 (D. Idaho 2010) (same); Krislov v. Rednour,

226 F.3d 851 (7th Cir. 2000) (invalidating residency requirement for circulators of

petition for congressional candidacy petitions); Libertarian Party of Virginia v.

Judd, 718 F.3d 308 (4th Cir. 2013) (invalidating state residency requirement for

circulators of candidacy petitions).

      The modern trend continues, in 2015, Judge Dalzell of the United States

District Court for the Eastern District of Pennsylvania preliminarily and


                                          13
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 14 of 31



permanently enjoined enforcement of the in-state witness restriction imposed upon

the circulation of nomination papers pursuant to 25 P.S. 2911(d), as applied to

candidates for the Green and Libertarian parties of Pennsylvania. Green Party of

Pennsylvania v. Aichele, 89 F.Supp3d 723 (E.D. Pa. 2015). Judge Hall of the

United States District Court for the District of Connecticut enjoined the in-state

witness restriction on the circulation of nomination petitions for candidates for

both major and minor political parties. Wilmoth v. Merrill, 2016 WL 829866 (D.

Conn., March 1, 2016); Libertarian Party of Connecticut v. Merrill, 2016 WL

10405920 (D. Conn., January 26, 2016). Last year, the Third Circuit reversed and

remanded dismissal of a complaint challenging the constitutionality of New

Jersey’s in-state witness restriction for major political party candidates instructing

the district court to apply strict scrutiny analysis.

      In Nader v. Brewer, 531 F.3d 1028 (9th Cir. 2008), the United States Court

of Appeals for the Ninth Circuit reviewed an Arizona requirement that circulators

of candidate nominating petitions be residents of Arizona. Id. at 1036. The Ninth

Circuit concluded that that strict scrutiny analysis of Arizona’s residency

requirement was compelled by the Supreme Court’s decision in Buckley v. Am.

Constitutional Law Found., Inc., 525 U.S. 182, 194-95 (1999). As Nader noted,

“[t]he Court held in Buckley significantly reducing the number the number of

potential circulators imposed a severe burden on rights of political expression.”


                                            14
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 15 of 31



Nader, 531 F.3d at 1036. Extending the rational from Buckley that laws severely

burdening speech must be subject to strict scrutiny review, the Ninth Circuit in

Nader properly concluded that the Arizona residency requirement was subject to

strict scrutiny because it “exclude[d] from eligibility all persons who support the

candidate but who…live outside the state of Arizona. Id.

      Also using the rational of Nader, the Ninth Circuit recently invalidated

Montana’s registered-voter requirement that a political committee’s designated

treasurer be a registered Montana voter, a claim that Plaintiffs advanced in this

action as part of their Amended Complaint, which the Ninth Circuit deemed

“significantly less burdensome than the requirements at issue in Buckley and

Nader” and invalidated under the less stringent exacting scrutiny. See, National

Association for Gun Rights, Inc. (NAGR). v. Mangan, et al., No. 18-35010, slip

op. at pp. 33-34 (9th Cir. Aug. 12, 2019) . The Court in NAGR explained that:

      The particular First Amendment harm that restrictions on petition
      circulators pose is that they “limit the number of voices who will
      convey the initiative proponents’ message and, consequently, cut
      down the size of the audience proponents can reach.” Buckley, 525
      U.S. at 194-95

NAGR, slip op. at p. 33.

             2.    Evidence Supports Strict Scrutiny Analysis

      The record support the obvious fact that a law which prevents otherwise

willing out-of-state professional circulators to circulate initiative and referendum


                                         15
        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 16 of 31



petitions in Montana necessarily reduces the pool of circulators available to

initiative and referendum proponents in Montana. Literally, over 325,000,000

American citizens are prohibited from freely circulating initiative and referendum

petitions in Montana. The math, alone, triggers strict scrutiny analysis.

        However, additional evidence supports this necessary legal conclusion as

well.    Montana’s residency requirement to circulate initiative and referendum

petitions: (1) makes it less likely that the proponents will gather the number of

signatures required to secure ballot access. Pl. Undisputed Statement of Facts at

¶128; (2) reduces the pool of available circulators available to initiative and

referendum proponents to circulate their petitions to secure ballot access. Pl.

Undisputed Statement of Facts at ¶129; (3) eliminates the persons who are best

able to convey proponents’ message. Pl. Undisputed Statement of Facts at ¶130;

(4) reduces the size of the audience proponents can reach.           Pl. Undisputed

Statement of Facts at ¶131; and, (5) increases the overall cost of signature

gathering. Pl. Undisputed Statement of Facts at ¶131; Pl. Exhibits J & K.

        Excluding 325,000,000 American citizens from participating in circulating

Montana initiative and referendum petitions necessarily reduces the pool of

available professional circulators where professional circulators are spread across

the county as part of an interstate market, with circulators moving from state to

state to maintain full-time employment. Pl. Undisputed Statement of Facts at ¶¶42,


                                         16
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 17 of 31



44, 48, 96, 100, 114. Professional petition circulators are those people most likely

to be able to secure the signatures necessary to secure ballot access and are most

sought after for initiative petition drive proponents. Pl. Undisputed Statement of

Facts at ¶¶34, 35, 36, 37, 38, 39, 41, 43, 45, 46, 48, 59, 60, 66, 68, 85, 90, 114,

124, 136.   The evidence also demonstrates that recruiting new petitioners in

Montana is not a substitute for the hiring of trained professional circulators. Pl.

Undisputed Statement of Facts at ¶¶35, 43, 45, 87, 152, 153, 154, 155, 156.

      In order for out-of-state petition circulators to work on a Montana initiative

or referendum petition, they are required to work with an in-state “witness” who

watches the signatures being collected so that they can lawfully execute the

petition affidavit made part of every petition. Professional circulators do not like,

and will often refuse to work with in-state witnesses because they limit the number

of hours they can work to the hours the in-state witness is willing to work, the

sometimes do not show up for work, interfere with the petition process, start

arguments with potential signers – all of which impairs “core political speech.” Pl.

Undisputed Statement of Facts at ¶¶97, 158, 159, 160, 161, 162, 164, 165.

      Additionally, because the Montana’s residency requirement imposes the

need for out-of-state professional circulators to work with an in-state “witness” the

economic impact effectively doubles the cost of signatures collected by out-of-

state petition circulators because the proponents must pay both an in-state


                                         17
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 18 of 31



“witness” who must tag along with the professional circulator, such that the

proponents must pay twice for each signature so collected.            Pl. Undisputed

Statement of Facts at ¶163. Silver Bullet, an out of state petition firm run by Tim

Mooney, placed a bid at Paul Jacob’s request on February 6, 2018, for the CI-117

2016 initiative petition drive which was $469,000 for 80,000 signatures, with an

additional $80,000 deduction ($1.00 per signature) if the residency requirement

was enjoined by the court – a savings of $111,000 or 22.2% over the bid

Montanans for Citizen Voting received from one of the two in-state petition firms

AMT who bid $500,000. Pl. Undisputed Statement of Facts at ¶¶61, 167.

      Accordingly, strict scrutiny is the appropriate standard of review for

Montana’s residency requirement for initiative and referendum petition circulators.

             3.     Montana’s Residency Requirement for Initiative and
                    Referendum Petition Circulators is Not Narrowly Tailored to
                    Advance a Compelling Governmental Interest.

      Once this Court determines political speech has been burdened and that strict

scrutiny must be applied; it is presumed that the law, or regulation, or policy is

unconstitutional. Burdick v. Takushi, 504 U.S. 428, 434 (1992). The government

then has the burden to prove that the challenged law is constitutional. Federal

Election Com’n v. Wisconsin Right to Life, Inc., 551 U.S. 449, 450-51 (2007). To

withstand strict scrutiny, the government must prove that the law is necessary to

achieve a compelling governmental interest. Id. If this is proved, the state must


                                          18
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 19 of 31



then demonstrate that the law is also narrowly tailored to achieve the asserted

interest. Id.

      In order to meet its burden of proof, the government “must do something

more than merely posit the existence of the disease sought to be cured.” Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994) (citing Quincy Cable TV, Inc.

v. FCC, 768 F.2d 1434, 1455 (1985)). In other words, the government must

factually prove the existence of the evil and that the asserted interest is necessary

and narrowly tailored to remedy that evil. Under the requirement that any policy

must be narrowly tailored to advance the asserted compelling governmental

interest, Defendants cannot forego a policy which is clearly less burdensome on

free speech and association rights in favor of the policy challenged in this action.

      Plaintiffs readily concede that Montana has a compelling governmental

interest in the integrity of its election process including the circulation of initiative

and referendum petitions. As part of that compelling state interest, the State of

Montana has a compelling governmental interest in ensuring compliance with its

election laws and the ability to subpoena anyone involved in the election process

for any subsequent investigation, court proceeding and even prosecution.

      To establish the need to regulate non-resident circulators, defendants must

prove that non-residents are more likely to commit fraud then residents. The court

in Libertarian Party of Virginia v. Judd, 881 F.Supp. 2d 719 (E.D. Va. 2012)


                                           19
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 20 of 31



rejected Defendants’ citation to instances of non-residents engaging in voter fraud,

this allegation does not support the contention that the fraud was committed

because these individuals were non-residents. Multiple federal courts have

rejected the idea that a non-resident circulators are inherently less honest. See,

e.g., Meyer, 486 U.S. at 426; Brewer, 531 F.3d at 1037; Yes on Term Limits v.

Savage, 550 F.3d 1023, 1029 (10th Cir. 2008). No federal court has ever accepted

that a circulator’s voter registration status implicates suspicion of honesty.

      To the extent that defendants allege that the in-state residency requirement is

necessary to make sure that circulators are within the state’s subpoena power, the

courts in Brewer, Yes on Term Limits, Citizens in Charge v. Gale, 810 F.Supp.2d

916 (D. Neb. 2011), Libertarian Party of Virginia v. Judd, 718 F.3d 308 (4th Cir.

2013), Green Party of Pennsylvania v. Aichele, 89 F.Supp.3d 723 (E.D. Pa. 2015)

have all ruled that such an interest is not narrowly tailored, as states could require

circulators to submit to their subpoena power before becoming a circulator.

      Plaintiff Ferrell, in this action has already testified that she is willing to

submit to the jurisdiction and subpoena power of Montana as a condition to being

permitted to freely circulate initiative and referendum petitions in Montana. Pl.

Undisputed Statement of Facts at ¶98.

      Accordingly, Montana’s restriction that only Montana residents may

lawfully circulation initiative and referendum petitions in Montana is not narrowly


                                          20
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 21 of 31



tailored to advance a compelling governmental interest. Plaintiffs’ motion for

summary judgment should be granted.

      D.     Montana’s Prohibition on Compensating Circulators of Initiative
             Petitions Based on the Number of Signatures Collected Violates
             Rights Guaranteed to Plaintiffs’ Under the First and Fourteenth
             Amendments to the United States Constitution (Counts III & IV).

             1.     Strict Scrutiny Analysis Applies to Review of Montana’s Pay
                    Per Signature Ban for Initiative and Referendum Petitions.

      Mont. Code Ann. §13-27-102(2)(b) prohibits the payment to circulators of

initiative petitions anything of value based upon the number of signatures gathered.

Mont. Code Ann §13-27-102(2)(b).

      As noted above, courts readily hold that election laws impose severe

burdens, and are subject to strict scrutiny where, as here, they make it less likely

that the proponent will gather the number of signatures required for the ballot

(thereby preventing proponents from making the initiative issue a matter of focus

in a statewide election), eliminate the persons who are best able to convey

proponents’ message, limit the number of persons who will convey the proponents’

message, reduce the size of the audience proponents can reach, or otherwise

increase the overall cost of signature gathering. Buckley, 525 U.S. at 194-95;

Meyer, 486 U.S. at 422-24; Campbell v. Buckley, 203 F.3d 738 (10th Cir. 2000);

Indep. Inst. v. Buescher, 718 F.Supp.2d 1257, 1269-71 (D.Colo. 2010).




                                          21
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 22 of 31



      In Meyer, the Court struck down a Colorado statute which made it illegal to

pay petition circulators. The statute, the Court concluded, imposed a burden on

political expression that the state failed to justify. The Court held that the

circulation of an initiative petition constitutes “core political speech,” id. at 421-

22, which was burdened in two ways by Colorado’s ban on paying petition

circulators:

      First it limits the number of voices who will convey appellees’
      message and the hours they can speak and, therefore, limits the size of
      the audience they can reach. Second, it makes it less likely that
      appellees will garner the number of signatures necessary to place the
      matter on the ballot, thus limiting their ability to make the matter the
      focus of statewide discussion.

Id. at 422-23. The Court further explained that:

      The State’s interest in protecting the integrity of the initiative process
      does not justify the prohibition because the State has failed to
      demonstrate that it is necessary to burden appellees’ ability to
      communicate their message in order to meet its concerns. The
      Attorney General has argued that the petition circulator has the duty to
      verify the authenticity of signatures on the petition and that the
      compensation might provide the circulator with a temptation to
      disregard that duty. No evidence has been offered to support that
      speculation, however, and we are not prepared to assume that a
      professional circulator – whose qualifications for similar future
      assignments may well depend on a reputation for competence and
      integrity – is any more likely to accept false signatures than a
      volunteer who is motivated entirely by an interest in having the
      proposition placed on the ballot.

Id. at 426.




                                           22
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 23 of 31



      Based on Meyer, the district court in Limit v. Maleng, 874 F.Supp.1138

(W.D. Wash. 1994), invalidated a Washington statute which prohibited payment of

petition circulators on initiative and referendum petitions on a per-signature basis.

The State of Washington maintained that its statute was constitutionally

permissible since, unlike the Colorado statute at issue in Meyer, Washington’s

statute did not totally ban the payment of signature gatherers but rather merely

banned the per-signature payment of circulators and that its statute was thus

narrowly focused, content-neutral regulation tailored to further the State’s policy of

protecting the integrity of the initiative process. However, the court found that the

State had failed to adduce “actual proof of fraud stemming specifically from the

payment per signature method of collection,” and thus the State had failed to

sustain its burden to justify the legislation. Id. at 1141. The Limit Court rejected

the argument that the State of Washington needed only to show that the legislation

was based on the legislators’ perception that payment per signature encouraged

fraud. Instead, in reliance on Meyer, the court held, “Unless there is some proof of

fraud or actual threat to citizens’ confidence in government which could provide a

compelling justification, the right of public discussion of issues may not be

infringed by laws restricting expenditures on referenda and initiative campaigns.”

Id. at 1141. Though Limit is not binding on this court, the Limit court’s reasoning ,

flows directly from the Supreme Court’s opinion in Meyer.


                                          23
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 24 of 31



             2.      Evidence Supports Strict Scrutiny Analysis.

      Strict scrutiny applies to the review of Montana’s ban on pay-per-signature

compensation for initiative and referendum petition circulators for the same reason

that strict scrutiny has been applied to every court reviewing state imposed

residency restrictions imposed on petition circulators (and for the same reason why

Secretary of State Stapleton believes that the residency restriction is likely

unconstitutional).

      Unlike the incomplete factual record developed by Plaintiffs in Prete v.

Bradbury, 438 F.3d 949 (9th Cir. 2006) the undisputed and unequivocal record

developed in this case demonstrates that Montana’s pay per signature

compensation ban for initiative and referendum petition circulators: (1) Makes it

less likely that the proponents of an initiative will gather the number of signatures

required for ballot access. Pl. Undisputed Statement of Facts at ¶¶59, 60, 62, 137;

(2) Reduced the pool of available circulators available to initiative and referendum

proponents to circulate their petitions. Pl. Undisputed Statement of Facts at ¶96,

138; (4) Eliminates the persons who are best able to convey the initiative and

referendum proponents’ message. Pl. Undisputed Statement of Facts at ¶96, 139;

(5) Reduces the size of the audience initiative and referendum proponents can

reach. Pl. Undisputed Statement of Facts at ¶96, 140; and (5) otherwise increases




                                          24
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 25 of 31



the overall cost of signature gathering. Pl. Undisputed Statement of Facts at ¶141;

Pl. Exhibits I, J, & K.

      The record developed in this case also shows that Governor Brown, in his

veto statement to the California State Senate rejecting Senate Bill 168 which would

have imposed a pay per signature ban for initiative and referendum petition

circulators in California explained:

      I am returning Senate Bill 168 without my signature. This Bill makes
      it a crime for a person to pay or receive money (or any other thing of
      value) based – directly or indirectly – on the number of signatures
      obtained on a state or local initiative, referendum, or recall petition.
      While I understand the potential abuses of the current per-signature
      payment system, I believe this bill is flawed for two reasons. First,
      this Bill would effectively prohibit organizations from even setting
      targets or quotas for those they hire to gather signatures. It doesn’t
      seem very practical to me to create a system that makes productivity
      goals a crime. Second, per-signature payment is often the most cost-
      effective method for collecting the hundreds of thousands of
      signatures needed to qualify a ballot measure, thereby further favoring
      the wealthiest interests. This is a dramatic change to a long
      established democratic process in California. After reviewing the
      materials submitted in support of this bill, I am not persuaded that the
      unintended consequences won’t be worse than the abuses the bill aims
      to prevent.

See, Pl. Exhibit I. Tim Mooney testified that he does not disagree with Governor

Browns veto statement. Pl. Undisputed Statement of Facts at ¶78.

      The evidence also shows that pay per signature compensation bans for

petition circulators do not work as hard during the last paycheck period because

they know that they will get paid their last paycheck no matter what they do to get


                                         25
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 26 of 31



signatures. Pl. Undisputed Statement of Facts at ¶76. Plaintiff Ferrell told Paul

Jacob of Plaintiff Liberty Initiative Fund that she would work on CI-117 if the

residency and pay per signature ban was lifted. Pl. Undisputed Statement of Facts

at ¶96, 100. Plaintiff Nathan Pierce has direct experience in the inefficiency

imposed on petition drives under the pay per hour compensation model because

during one such petition drive operated under a pay per hour compensation scheme

Plaintiff Pierce when out checking on petitioners discovered a lady, being paid

$15.00 per hour in her home, doing nothing, fraud which the petition drive had to

compensate. Pl. Undisputed Statement of Facts at ¶117. The evidence shows that

paying petitioners by the hour fails to motivate them to secure as many valid

signatures in as short a time as possible. Pl. Undisputed Statement of Facts at

¶¶116, 117,

      Accordingly the evidence developed in this action is purposefully virtually

cognate with the record developed in Independence Institute v. Gessler, 936

F.Supp.2d 1256 (D. Colo. 2013). In Independence Institute, the court struck down

Colorado’s mere partial ban on compensating circulators based on the number of

signatures gathers. Section 1-40-112(4) of the Colorado Revised Statutes limited

compensation to petition circulators based on the number of signatures gathered to

20% of the total their compensation. Id. at 1259. The district court found that the

partial ban was unconstitutional after evidence was produced that the partial ban


                                         26
        Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 27 of 31



caused trained professional circulators to refuse to circulate in Colorado, thereby

reducing the pool of persons available to circulate petitions which triggered strict

scrutiny analysis. Id. at 1275-77. The Court in Independence Institute confirmed

that:

        Petition circulation….is core political speech, because it involves
        interactive communication concerning political change and
        consequently, First Amendment protection for this activity is at its
        zenith. “Where the government restricts the overall quantum of
        speech available to the election or voting process…[such as] where
        the quantum of speech is limited due to restrictions on…the available
        pool of circulators or other supporters of a candidate or initiative,”
        strict scrutiny applies.

Id. at 1277 quoting, Yes on Term Limits v. Savage, 55 F.3d 1023, 1028 (10h Cir.

2008). The Sixth Circuit upheld the district court’s finding in Citizens For Tax

Reform v. Deters, 518 F.3d 375 (6th Cir. 2008) and applied strict scrutiny to a pay

per signature ban based on nearly the same record developed by Plaintiffs in this

action. Other courts have also applied strict scrutiny analysis to pay per signature

bans in striking them as unconstitutional. See, LIMIT v. Maleng, 874 F.Supp. 1138

(W.D. Wash. 1994); Term Limits Leadership Council v. Clark, 984 F.Supp. 470

(S.D. Miss. 1997); On Our Terms ’97 PAC v. Secretary of State of Maine, 101

F.Supp.2d 19 (D. Maine 1999). Accordingly, strict scrutiny applies to the review

of Montana’s ban on pay per signature for initiative and referendum petition

circulators.



                                          27
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 28 of 31



             3.     Montana’s Pay Per Signature Ban for Initiative and
                    Referendum Petition Circulators is Not Narrowly Tailored to
                    Advance a Compelling Governmental Interest.

      Montana’s pay per signature ban is not narrowly tailored to advance a

compelling governmental interest for the same reason why Defendants cannot

show that the residency requirement is narrowly tailored to advance Montana’s

legitimate interest in the integrity of its election process. So long as petition

circulators are required to submit to the jurisdiction of Montana and its subpoena

power, then any allegation of petition fraud can be investigated and fully

prosecuted and Montana has no further interest in the manner in which initiative

petition circulators are compensated. And, as noted above, Plaintiff Sherri Ferrell

has already expressly agreed to submit to the subpoena powers of Montana as a

condition precedent to being allowed to freely circulate initiative and referendum

petitions in Montana, as she is now permitted to do for political candidates.

      Forcing any circulator, including those few in-state circulators who are free

to move out of Montana, to expressly submit to Montana’s ongoing jurisdiction

over them in the event of any allegation of petition fraud combined with the ability

to investigate and prosecute any acts of actual petition fraud more narrowly

effectuates Montana’s legitimate interest in electin integrity.

      Furthermore, Montana can even go further. Montana can, like Oregon,

institute a registration scheme for initiative and referendum petition circulators


                                          28
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 29 of 31



(and candidate circulators, just to keep it fair and equal) whereby they must

register with the Secretary of State and provide proof of identity and current legal

address before they can circulate petitions in Montana. Any, or all of which, more

narrowly advances Montana’s only legitimate interest in this area – election

integrity, than the blanket economic punishment prohibiting pay per signature

compensation plans for initiative and referendum petition circulators, a ban not

similarly imposed on candidate petition circulators. Pl. Undisputed Statement of

Facts at ¶98.

       Accordingly, Plaintiffs’ motion for summary judgment should be granted.

III.   CONCLUSION

       For all the foregoing stated reasons, Plaintiffs’ motion for summary

judgment as to Counts I, II, III & IV of Plaintiffs’ Amended Complaint should be

granted.

                                      Respectfully submitted,



Dated: October 4, 2019                __/s/ Paul A. Rossi________
                                      Paul A. Rossi
                                      Counsel for Plaintiffs
                                      IMPG Advocates, Inc.
                                      316 Hill Street
                                      Mountville, PA 17554
                                      717.681.8344
                                      Paul-Rossi@comcast.net



                                        29
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 30 of 31



                          CERTIFICATE OF SERVICE

      Plaintiffs, by and through their undersigned legal counsel, hereby certify that

on this date, they have caused a true and correct copy of the foregoing document to

be filed with the Clerk of the Court for the United States District Court for the

District of Montana by using the Court’s CM/ECF system.

      I further certify that all participants in this case are registered CM/ECF users

and that service will be accomplished through the CM/ECF system.


Dated: October 4, 2019                         s/ Paul A. Rossi_________
                                               Paul A. Rossi
                                               Counsel to Plaintiffs




                                          30
       Case 6:18-cv-00063-CCL Document 41 Filed 10/04/19 Page 31 of 31



   CERTIFICATE OF COMPLIANCE PURSUANT TO L.R. 7.1(D)(2)(E)

      Pursuant to Rule 7.1(d)(2)(E) of the Local Rules of Civil Procedure,

Plaintiffs’ by and through their undersigned legal counsel hereby certify that the

body of the forgoing brief, contains 5,293 words, as determined by the word count

function of the Microsoft Word processing software used to prepare this document.

Dated: October 4, 2019                        s/ Paul A. Rossi_________
                                              Paul A. Rossi
                                              Counsel to Plaintiffs

                CERTIFICATION OF NON-CONCURRENCE

      Plaintiffs, by and through their undersigned legal counsel certify that

opposing counsel was invited to concur in Plaintiffs’ motion for summary

judgment. Opposing counsel graciously declined the offer.

Dated: October 4, 2019                        s/ Paul A. Rossi_________
                                              Paul A. Rossi
                                              Counsel to Plaintiffs




                                         31
